     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5

6

7

8
          IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
9
                                               CALIFORNIA
10

11                                                        Case Number: 18-00007 JAM
     THE UNITED STATES OF AMERICA
12                                                        STIPULATION AND ORDER TO SET
     V.                                                   MATTER FOR CONTESTED
13                                                        EVIDENTIARY HEARING
     JOSEPH WOLOSZYN
14

15

16

17
            Defendant Joseph Woloszyn and plaintiff Unites States of America hereby stipulate as
18
     follows:
19
     1. This matter is currently set for an Admit/Deny hearing on June 29, 2021 at 9:30 am;
20
     2. The parties seek to set this matter for a contested evidentiary hearing, which the parties
21
     estimate will take one half of a Court day;
22
     3. The parties have communicated with the Court clerk, who has indicated that Tuesday, August
23
     17, 2021 is available;
24

25


                                                      1
1    4. Defense counsel currently has an investigator pursuing interviews with witnesses, and needs

2    more time to continue to investigate;

3    5. By this stipulation the parties move to remove this matter from the June 29, 2021 calendar and
4    reset it for an evidentiary hearing on August 17, 2021 at 9:30 am.
5           US Probation Officer Vladimir Pacjin has been consulted and has no objection to this
6    continuance
7           IT IS SO STIPULATED
8

9

10   Dated: June 21, 2021                                PHILLIP A. TALBERT
                                                         ACTING UNITES STATES ATTORNEY
11
                                                         /s/ Cameron Desmond
12                                                       Cameron Desmond
                                                         Assistant US Attorney
13

14
     Dated: June 21, 2021                                /s/ OLAF W. HEDBERG
                                                         Olaf W. Hedberg
15

16

17

18
                                                 ORDER
19
     IT IS SO ORDERED this 22nd day of June, 2021.
20
                                                  /s/ John A. Mendez
21
                                                  THE HONORABLE JOHN A. MENDEZ
22                                                UNITED STATES DISTRICT COURT JUDGE

23

24

25


                                                     2
